IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 28, 2009

                                       No. 08-60333                    Charles R. Fulbruge III
                                                                               Clerk

BURNSED OIL COMPANY INC.

                                           Plaintiff-Counter Defendant-Appellee
v.

CELESTE C. GRYNBERG

                                           Defendant-Counter Claimant-Appellant




                   Appeal from the United States District Court
                  for the Southern District of Mississippi, Jackson
                              USDC No. 3:03-CV-358


     Supplemental Order Designating Amount of Damages Awarded Celeste C.
                                  Grynberg


Before KING, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
        In our opinion of March 25, Burnsed Oil Co. v. Grynberg, No. 08-60333,
2009 U.S. App. LEXIS 6331 (5th Cir. Mar. 25, 2009) (unpublished), we affirmed
in part and reversed in part the judgment of the district court. As noted in that
opinion, counsel for both parties agreed at oral argument that they would be able


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
to determine, on the basis of the record, the appropriate amount of damages once
informed of our decision.1 Therefore, rather than remand to the district court for
the calculation of damages, we directed the parties to file a joint statement as to
the amount of Grynberg’s damages within thirty days. The parties have now
submitted this joint statement. Accordingly, we supplement our March 25
opinion with the following.
       As submitted by the parties, Grynberg’s damages total $32,778.14, which
includes 8% prejudgment interest from the date of each underpayment,
compounded annually. We now render judgment for Grynberg in that amount.
Post-judgment interest at the federal rate will accrue from March 25, 2009. See
28 U.S.C. § 1961; Boston Old Colony Ins. Co. v. Tiner Assocs., Inc., 288 F.3d 222,
234 (5th Cir. 2002) (“Under 28 U.S.C. § 1961(a), in diversity cases,
post-judgment interest is calculated at the federal rate, while pre-judgment
interest is calculated under state law.”). We thank counsel for both parties for
their professionalism in avoiding unnecessary expense and delay.
AFFIRMED in part and REVERSED in part, and a judgment of $32,778.14
RENDERED.




       1
          As we stated in our March 25 opinion, this agreement in no way prejudices the
parties’ right to seek rehearing or other relief that might be available under the Federal Rules
of Appellate Procedure.

                                               2